Citation Nr: 1329539	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received with 
respect to a service connection claim for mitral and aortic 
regurgitation, to include as secondary to service connected 
hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to service 
connected hypertension.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1960 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Louisville, Kentucky, which denied the 
benefits sought on appeal.  

A review of the Virtual VA paperless claims processing 
systems includes the Informal Hearing Presentation, but does 
not include any other pertinent documents that are not 
already associated with the physical claims folder.


FINDINGS OF FACT

1.  In a September 2006 decision, the RO denied entitlement 
to service connection for mitral regurgitation and aortic 
regurgitation.   

2.  Additional evidence received since the RO's September 
2006 decision, which denied entitlement to service 
connection for mitral regurgitation and aortic 
regurgitation, is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for mitral 
regurgitation and aortic regurgitation. 

3.  Mitral and aortic regurgitation or any similar valvular 
cardiac disease did not have its clinical onset in service 
and is not otherwise related to active duty or service-
connected hypertension; valvular cardiac disease was not 
exhibited within the first post service year.  
  
4.  The competent evidence does not show that the Veteran 
had a psychiatric disability at any time during the claims 
period.

5.  Hypertension has not been manifested by objective 
evidence of predominant diastolic blood pressure of 110 or 
more or a predominant systolic blood pressure of 200 or 
more.


CONCLUSIONS OF LAW

1.  The September 2006 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 
 
2.  New and material evidence has been received since the 
September 2006 RO decision, and the claim of service 
connection for valvular heart disease, diagnosed as mitral 
and aortic regurgitation, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Mitral and aortic regurgitation was not incurred or 
aggravated in service, and is not proximately due to or the 
result of the service-connected hypertension.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2013). 

4.  A psychiatric disability, including PTSD or depression, 
was not incurred or aggravated in service, and is not 
proximately due to or the result of the service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 

5.  The schedular criteria for rating in excess of 10 
percent rating for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7101 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Initially, the Board notes that the Veteran's petition to 
reopen is granted in full.  Given the fully favorable 
determination, the duty to notify and assist is not for 
further consideration regarding the petition to reopen.  
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO.  
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In a May 2008 letter, the RO notified the Veteran of 
information and evidence necessary to substantiate his 
service connection claims, including secondary service 
connection, and increased rating claim.  He was notified of 
the information and evidence that VA would seek to provide 
and the information and evidence that he was expected to 
provide.  The letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact 
upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  A remand for further 
notification about how to substantiate the claim is not 
necessary.    
 
The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records (STRs), 
VA treatment records, and private medical records have been 
obtained.  The Veteran has submitted numerous written 
statements in support of his claims.  VA has provided 
pertinent medical examinations and opinions.  

A VA medical opinion on whether the claimed valvular heart 
disease is directly related to service or manifest within 
the first post service year has not been obtained.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The crux of the 
Veteran's contention is that his valvular heart disease is 
secondary to hypertension.  Active STRs are entirely 
negative for any cardiac disease or symptoms.  However, an 
April 1966 Naval Reserve physical evaluation reflects that 
the Veteran had a functional heart murmur.  The examiner did 
not place any restrictions on the Veteran's service and did 
not list it under the "Summary of Defects and Diagnoses."  
Correspondingly, the Veteran did not endorse any cardiac 
symptoms on his contemporaneous medical history 
questionnaire.  Post service medical records show that the 
Veteran was not suspected to have valvular heart disease 
until many years after service.  In short, the evidence 
indicates that the Veteran had a benign cardiac abnormality 
more than a year after service, but valvular heart disease 
was not clinically identified until many years later.  A 
remand for a medical opinion on whether valvular heart 
disease manifested to a degree of 10 percent within the 
first post service year raises no reasonable possibility of 
substantiating the claim; even under the low nexus standard 
for providing VA medical opinions.  Locklear v. Nicholson, 
20 Vet. App. 410 (2006); 38 C.F.R. § 3.159(d).

There is no indication that there is any relevant evidence 
outstanding in these claims, and the Board will proceed with 
consideration of the Veteran's appeal.

II.  Petition to reopen a service connection claim  for 
mitral and aortic regurgitation

In September 2006, the RO denied entitlement to service 
connection for mitral and aortic regurgitation.  Such 
decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. 
Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2012).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998). 
 
The Veteran's request to reopen his claim of service 
connection for mitral and aortic regurgitation was received 
in May 2008, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

The provisions of 38 C.F.R. § 3.156(a) create a low 
threshold for finding new and material evidence, and view 
the phrase "raises a reasonable possibility of 
substantiating the claim" as "enabling rather than 
precluding reopening."  Evidence "raises a reasonable 
possibility of substantiating the claim," if it would 
trigger VA's duty to provide an examination in adjudicating 
a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 
(2010). 
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the last final prior adjudication 
by the RO in September 2006, includes service treatment 
records, VA treatment records, private medical records, and 
various written statements by the Veteran.  They show that 
the Veteran was diagnosed with valvular heart disease many 
years after service. 

The newly submitted evidence includes a June 2009 statement 
from Dr. R.C.  He indicated that there may be a relationship 
between service connected hypertension and aortic stenosis.  

The June 2009 statement from Dr. R.C. is plainly new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The 
petition to reopen a previously denied claim for service 
connection for mitral and aortic regurgitation is granted to 
the limited extent of reopening the claim.  The underlying 
service connection claim is addressed below.  

III.  General laws and regulations for service connection 
claims

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 
3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

For chronic disabilities listed under 38 C.F.R. § 3.309(a), 
which includes endocarditis (valvular heart disease), an 
alternative method of establishing the second and third 
Shedden/Caluza element is through a demonstration of 
continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  However, as detailed below, endocarditis has not 
been demonstrated within a year of separation and the 
presumption is not beneficial.  Id. 

In addition, secondary service connection may be granted for 
a disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a 
current disability exists and that the current disability 
was either caused or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  Additionally, when aggravation of a non-service-
connected disability is proximately due to or the result of 
a service-connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 
3.310(b).  With regard to a claim for secondary service 
connection, the record must contain competent evidence that 
the secondary disability was caused by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition, the Veteran is 
not competent to provide evidence as to more complex medical 
questions of psychiatric or cardiac diagnoses, as is the 
case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  Layno v. Brown, 6 Vet. App. 465, 469 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).

(i)  Service connection claim for mitral and aortic 
regurgitation, to include as secondary to service connected 
hypertension.

The Board granted the Veteran's petition to reopen this 
claim.  He has had the opportunity to present evidence and 
argument in support of his appeal as discussed above.  There 
is no indication that the Board's present review of the 
underlying service connection claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

The Veteran had his entrance examination in December 1960.  
Chest X-ray was listed as "essentially negative."  Upon 
clinical evaluation, the examiner determined that his heart 
was normal.  Chest X-rays from June 1962 and October 1963 
were also negative.  The Veteran underwent his separation 
examination in November 1964.  Chest X-ray was again 
negative.  Upon clinical evaluation, the examiner determined 
that his heart was normal.  

In April 1966, the Veteran had a Naval Reserve physical 
evaluation.  On his Report of Medical History, he denied 
having shortness of breath, pain or pressure in chest, and 
palpitation or pounding heart.  The examiner observed a 
heart murmur described as "[t]ic-tok rhythm.  Presently 
crescendo murmur.  A2 very accentuated."  The Veteran denied 
a history of rheumatic fever or cardiac decompensation.  The 
examiner listed an impression of a functional murmur.  The 
Veteran was considered fit for full duty.  

In January 1992, Dr. T.M. evaluated the Veteran for a recent 
finding of increased heart murmur.  The Veteran reported 
that he was asymptomatic.  He denied dyspnea on exertion, 
chest pain, chest palpitations, light headedness, edema, or 
similar cardiac symptoms.  He believed his hypertension had 
ceased after losing weight and exercising.  Notably, his 
father had congestive heart failure and his daughter had 
mitral valve prolapse.  Clinical examination showed normal 
pulse.  Heart size was normal.  First and second heart 
sounds were normal.  However, he had III/VI holosystolic 
murmur at the cardiac apex without S3 gallop.  Dr. T.M. 
noted a 1987 electrocardiogram (EKG) showed some minor on 
specific T wave changes.  A 1991 EKG also showed voltage 
criteria for left ventricular hypertrophy.  Dr. T.M. 
diagnosed mitral regurgitation.  

Later in the month, Dr. T.M. had an opportunity to review 
the EKG.  It showed some left ventricular hypertrophy.  He 
had mitral and aortic valve calcification with mild to 
moderate regurgitation and mild aortic stenosis.  He 
instructed the Veteran to seek treatment if he began to have 
any symptoms and scheduled an annual follow up.    

The Veteran was afforded a VA cardiac examination in July 
2006 with review of the claims folder.  He reported a 20 
year history of heart murmurs consistent with aortic and 
mitral valve disease.  He denied any other pertinent cardiac 
history.  Clinical examination showed a normal pulse.  
Jugular venous distention was absent.  Point of maximal 
impulse was the 5th intercostals space.  Rhythm was regular.  
The examiner observed a murmur, characterized as grade 3 
mitral systolic and aortic systolic.  Click and pericardial 
rub were absent.  Pulmonary and edema findings were 
negative.  The examiner estimated left ventricular ejection 
fraction at 60 to 65 percent based upon echo testing.  He 
determined heart size was normal based upon percussion.  
Echo testing showed mild mitral regurgitation and mild to 
moderate aortic insufficiency.  He diagnosed the same and 
commented that the etiology was unknown.  He also reported 
that it is "very unlikely" related to hypertension.  He 
cited his clinical experience and medical literature to 
support his negative opinion.  

Notably, the July 2006 VA examiner also conducted the VA 
hypertension examination.  He responded "yes" to the 
question of whether there is a history of hypertensive 
cardiovascular disease.  For the date and diagnosis of 
hypertensive cardiovascular disease, he observed that 
essential hypertension was noted in service and then aortic 
and mitral disease was found in 1992.   

VA treatment records from April 2008 show that the Veteran 
continued to be very active.  However, Echo findings 
suggested worsening aortic stenosis and moderate aortic 
insufficiency.  He was assessed as having aortic valve 
disease, asymptomatic.  He was instructed to seek immediate 
medical attention if he experienced any cardiac related 
symptom.  

The Veteran had a June 2008 VA hypertension examination.  As 
relevant, the examiner determined that hypertensive heart 
disease was not present.  

In July 2008, the Veteran asserted that he was unaware he 
had a murmur at separation and did not have an opportunity 
to seek treatment within the first post service year.  

In October 2008, private medical records show that the 
Veteran had an aortic valve replacement.  

In June 2009, Dr. R.C. submitted a letter in support of the 
claim.  He recited the Veteran's pertinent medical history.  
He believed that hypertension could contribute to valvular 
heart problems.  He stated "I believe there is a distinct 
medical possibility that untreated hypertension and 
dyslipidemia may have contributed to the [Veteran's] 
progressive aortic stenosis and, ultimately, the need for 
valve replacement."  

VA reexamined the Veteran in November 2009.  The examiner 
reviewed the claims folder and examined the Veteran.  The 
examiner noted the Veteran's October 2008 valve replacement 
operation.  The Veteran currently had dyspnea upon mild 
exertion.  Clinical examination was negative for congestive 
heart failure or pulmonary hypertension.  A murmur was 
observed.  He estimated METs between 2 and 3.  Heart size 
was normal.  LVEF was greater than 50 percent.  He diagnosed 
valvular heart disease and status post valve replacement 
with preserved systolic function.  He expressed a negative 
opinion.  He explained the valvular disease process for 
mitral and aortic regurgitation.  He stated that review of 
the medical literature does show any nexus between 
hypertension leading to valvular heart disease and it was 
not likely that the valvular heart disease was caused or 
aggravated by the service-connected hypertension.  

The Veteran contends that his current valvular heart disease 
is related to the service connected hypertension.  While the 
Veteran is competent to report his symptoms, he is not shown 
to be a medical professional.  The etiology of his current 
valvular heart disease is not the type of disability that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Layno, 6 Vet. App. at 465; 
Jandreau, 492 F. 3d at 1377.  Competent medical evidence is 
required.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The competent medical evidence consists of Dr. R.C.'s June 
2009 medical opinion and the July 2006 VA examiner's 
comments during the hypertension examination, which support 
the claim.  The July 2006 and November 2009 VA medical 
opinions weigh against it.  

When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the Veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In 
evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on such factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 336 (1994).  Furthermore, 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has also been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed 
incident of military service.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

The Board briefly notes the same VA examiner conducted both 
the July 2006 hypertension and cardiac examinations.  For 
the hypertension examination, he lists aortic and mitral 
disease under hypertensive cardiovascular disease.  However, 
a reading of both examination reports shows that he has a 
negative opinion when specifically queried about the 
etiology.  Thus, the Board finds the July 2006 VA 
hypertension examination comments to have minimal probative 
value.  Gabrielson, 7 Vet. App. 336.  

Overall, the Board concludes that the July 2006 and November 
2009 VA medical opinions merit the greater probative weight.  
The VA examiners stated their opinions in conclusive 
language, explained the valvular heart disease process, and 
reviewed scientific literature.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  By contrast, Dr. R.C. groups 
service connected hypertension and non service connected 
dyslipidemia together as a causal factor.  He employs less 
convincing language in his opinion of a "distinct medical 
possibility" and "may have contributed."  This terminology 
is speculative.  Stegman, 3 Vet. App. at 230.   Moreover, 
his opinion is inconsistent with the VA examiners' opinions.  
He does not cite any medical publication suggesting a 
relationship between hypertension and valvular heart disease 
to rebut their assertions that such a relationship is not 
found in medical literature.  For the above stated reasons, 
the Board finds the July 2006 and November 2009 VA medical 
opinions to merit greater probative weight.  Id.; 
Gabrielson, 7 Vet. App. at 336.

The Board notes that valvular heart disease is a chronic 
disability and the continuity of symptomatology provisions 
are applicable.   38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The 
Veteran was shown to have a murmur in April 1966.  However, 
there is no indication that it was diagnostic of valvular 
heart disease.  The examiner did not place any restrictions 
on the Veteran, list it as defect or problem in the 
evaluation report, or recommend additional testing.  A 
contemporaneous medical history questionnaire shows the 
Veteran denying any cardiac related symptoms.  The examiner 
concluded that the Veteran was fit for full duty.  Post 
service medical records do not show that the Veteran had 
symptoms suspected to be valvular heart disease until many 
years after service.  For these reasons, direct and 
presumptive service connection is not warranted.  See id.  

Overall, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt doctrine is 
therefore not helpful to the Veteran, and the claim for 
service connection for mitral and aortic valve regurgitation 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 
367.  

(ii)   Acquired psychiatric disability, to include major 
depression, anxiety, schizoaffective disorder, and PTSD 

Service treatment records are entirely negative for any 
psychiatric complaints or findings.  Notably on his April 
1966 Report of Medical History for Naval Reserve service, 
the Veteran denied having depression or excessive worry, 
nervous trouble, or frequent trouble sleeping.  He 
apparently endorsed having memory loss.  He explained it 
occurred in 1958, when his parents told him he "acted 
funny."  He did not seek medical attention.  

VA treatment records from January 2006 reflect that he had 
his initial visit to the primary care clinic to establish 
care.  PTSD and depression screening were negative.  These 
results were also listed in February 2006 VA treatment 
records.  

In February 2007, the Veteran again had negative PTSD and 
depression screens.  

In May 2008, the Veteran stated that he had a nervous 
disorder due to his increasing cardiac problems.  

The Veteran had a VA psychiatric examination in November 
2009.  He reported that he did not believe that he had a 
current psychiatric disorder.  He recalled having a 
depressed mood approximately two years over his heart 
condition and pending surgery.  However, his mood improved.  
He described himself as socially active and denied any 
current psychiatric impairment.  His request that the 
examination be canceled was honored by the examiner.  

The Veteran has not received a psychiatric diagnosis at any 
time during the appeals period.  Although he is competent to 
describe his psychiatric symptoms, he is not competent to 
diagnose a psychiatric disability.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372, 
1377 (Fed. Cir. 2007).  Any self diagnosis report has no 
probative value.  Id.  Competent evidence is required.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Here, the 
competent evidence includes several instances where primary 
care clinicians found depression and PTSD screens to be 
negative.  The November 2009 examiner honored the Veteran's 
request not to be clinically evaluated since the Veteran 
reported absence of symptoms.  In short, the Veteran had an 
episode of a depressed mood.  There is no competent evidence 
of any clinical depression or related psychiatric disorder 
at anytime during the claims period.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Without competent evidence of a 
current disability, the claim of service connection for a 
psychiatric disorder must fail.  See McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

III.  Increased rating for hypertension

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27. 
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, 
when assigning a disability rating, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hypertension is rated under Diagnostic Code (DC) 7101.  
38 C.F.R. § 4.104, DC 7101.  DC 7101 provides for a 10 
percent evaluation for diastolic pressure predominantly 100 
or more, or; systolic pressure of 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Id.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
Id. A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  Id. 

VA treatment records from April 8, 2008 show blood pressure 
of 156/96.  

The Veteran had a June 2008 VA hypertension examination.  He 
reported having been on hypertension medication since the 
1970s.  His blood pressure became elevated at times and was 
difficult to control.  He had problems with wide blood 
pressure variations.  He had three current blood pressure 
readings of: 167/76, 150/89, and 151/80.  The examiner 
diagnosed essential hypertension.    

Private medical records from October 2008 through June 2009 
include multiple blood pressure readings.  However, none of 
these readings show that diastolic pressure reached 110 or 
systolic pressure reached 200.  Notably, in October 2008, 
the examiner noted that the Veteran had suboptimal 
hypertension control.  His current blood pressure was then 
162/92.

In a June 2009 visit, the Veteran reported that his blood 
pressure was too low.  His symptoms included light 
headedness and dizziness.  His blood pressure log reflected 
that his hypertension was well controlled.  The examiner 
discontinued one medication and lowered the amount for 
another to relieve the Veteran's reported side effects.  

VA treatment records from November 2009 show that the 
Veteran had a blood pressure check.  On three separate 
readings, his highest systolic reading was 174 and his 
highest diastolic reading was 102.  The Veteran reported 
that his blood pressure was always higher in the clinic.  He 
provided a log of numerous blood pressure readings over the 
prior month.  All readings were well below a systolic 
pressure of 200 or a diastolic pressure of 110.    

In summary, there is no evidence of predominant diastolic 
blood pressure of 110 or more or a predominant systolic 
blood pressure of 200 or more.  The criteria for a higher 
rating for hypertension have not been met or nearly 
approximated at anytime during the claims period.  38 C.F.R. 
§ 4.104, DC 7101.  A rating in excess of 10 percent for 
hypertension is denied.  

Extraschedular considerations

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds that the severity of the 
Veteran's service-connected hypertension is fully 
contemplated by the rating criteria.  He is not service 
connected for additional disabilities.  Mittleider v. West, 
11 Vet. App. 181 (1998).  The symptoms are productive of 
increased blood pressure readings and hypertensive 
medication side effects.  There is no indication that 
hypertension markedly interferes with the Veteran's 
industrial capacity or that it requires frequent inpatient 
care.  The degree of disability exhibited for hypertension 
and hypertensive medication side effects is contemplated by 
the rating schedule.  Thus, the Board finds that the 
threshold test is not met for referral for extraschedular 
consideration for the Veteran's increased rating claim.  38 
C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability based upon individual unemployability 
(TDIU)

A request for a TDIU whether expressly raised by a Veteran 
or reasonably raised by the record, is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  In this 
instance, the record shows that the Veteran retired as a 
truck driver in 2004.  The evidence does not suggest that 
any service connected disability precludes employment.  



ORDER

New and material evidence has been received to reopen the 
claim of service connection for mitral and aortic 
regurgitation. 

Service connection for mitral and aortic regurgitation is 
denied. 

Service connection for an acquired psychiatric disability is 
denied.  

A rating in excess of 10 percent for hypertension is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


